DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 11/11/2021 in which claims 1,3,5, 9,13-16 are currently amended while claims 4,11 and 12 have been canceled. By this amendment, claims 1-3,5-10,13-16 are now pending in the application.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/11/2021, with respect to claims 1-3,5-10, and 13-16 have been fully considered and are persuasive.  The rejections of claims 1-3 and 8-11 has been withdrawn in view of the amendments. The previous objection to the drawings has been withdrawn in view of the arguments presented herewith.
Allowable Subject Matter
Claims 1-3,5-10,13-16 (renumbered 1-13) are allowed over the prior art of record.
Regarding claim 1, the prior art of record fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “…wherein the power conversion circuit comprises a boost circuit and a buck circuit, wherein in the first mode: if the input voltage is higher than the output voltage, the control circuit activates the buck circuit and disables the boost circuit, and the buck circuit performs a buck conversion on the input voltage according to the control signal to generate the output voltage, and if the input voltage is lower than the output voltage, the control circuit activates the boost circuit and disables the buck circuit, and the boost circuit performs a boost conversion on the input voltage according to the control signal to generate the output voltage”
As in claim 9: “…wherein the step of providing, by the charging device, the output voltage and the charging current comprises: providing, by a rechargeable battery of the charging device, an input voltage; and in a second mode before the first mode, performing, by the charging device, a buck conversion on the input voltage to generate the output voltage and the 
Claims 2-3,5-8 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Claims 10,13-16 depend either directly or indirectly from claim 9 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Dellamano et al., (Dellamano) USPAT 9,713,726 discloses the general state of the art regarding a charging system incorporating feedback excitation control of resonant coil driver amplifier.
Maru et al., (Maru) USPAT 9,577,587 discloses a switched mode amplifier with single- ended buck mode.
Gartstein et al., (Gartstein) discloses a battery having a built-in controller.
King et al., (King) USPAT 10,812,024 discloses a system with multiple signal loops and switched mode converter.
Fu et al., (Fu) USPAT 10,641,831 discloses a battery current measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 14, 2021